Main, J.
In this action the plaintiff sought to recover damages for personal injuries alleged to be due to negligence chargeable to the defendant.
On August 31, 191S, the plaintiff, while crossing Second avenue, in the city of Seattle, at the intersection of that street with Union street, was struck by a taxicab, operated by one of the defendant’s drivers. On January 7th thereafter, the present action was instituted. After the issues were formed, the cause came on for trial before the court and a jury. A verdict was returned, for the plaintiff in the sum of $850. Upon the verdict, judgment was entered. The defendant appeals.
A detailed statement of the facts is unnecessary. The case of Chase v. Seattle Taxicab Transfer. Co., 78 Wash. 537, *426139 Pac. 499, and the present case were argued on the same day. Practically the same briefs were filed in each case. Upon oral argument, if not in the briefs, it was practically conceded that the holding in this case should follow that of the Chase case, unless the error sought to be predicated upon an instruction should cause a reversal and a new trial. The affirmance of the Chase case renders it only necessary here to consider the question of the instruction.
During the trial, the respondent offered in evidence an ordinance fixing the speed limit of automobiles within certain districts in the city of Seattle. Owing to the fact that there was no evidence offered showing that the present accident occurred within a district where the speed as fixed by the ordinance was eight miles per hou^, it was not admitted. The cause was submitted to the jury by the trial court upon the theory that it was to determine from the surrounding facts and circumstances whether the driver of the taxicab had exercised due care, independent of any consideration of the ordinance. In prefacing the instruction, the trial judge referred to the ordinance which made it illegal for a taxicab to be driven at a speed greater than eight miles per hour. He had previously told the jury that there was no testimony that the taxicab was being driven at a speed in violation of the ordinance, and that it should not take such ordinance into consideration in deliberating upon the case. The instructions, when read in their entirety, make it plain that the court was submitting to the jury the question of the appellant’s negligence, disregarding any speed limit fixed by the ordinance. While reference to the ordinance which is complained of may have been improvident, it could not, in the light of the other instructions, have misled the jury.
The judgment will be affirmed.
Ckow, C. J., Ellis, Gose, and Chadwick, JJ., concur.